  2

  3

  4

   5
                                    THE UNITED STATES BANKRUPTCY COURT
  6
                                          FOR THE DISTRICT OF ARIZONA
   7

   8
                                                               CHAPTER 13
  9    In re

  JO   JANINE ANN WHELAN                                       CASE NO. 2-19-BK-11415-SHG

  II                                                           STIPULATED ORDER CONFIRMING FIRST
                                                               CHAPTER 13 PLAN
 12                     Defendant
 13
                The Chapter 13 First Plan having been properly noticed out to creditors and any objection to
 14    confirmation having been resolved,
 15

 16
                IT IS ORDERED confirming the First Plan ("Plan") of the Debtors as follows:

 17
                (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following amounts of
 18
       future income to the Trustee for distribution under the Plan.
  19

 20             (1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:

 21
                        Months          Amount
        ....f7'//        I -1            $3,000
        / V {            2-60            $4,050
 22
                    The payments are due on or before the 7th_day of each month commencing October 7, 2019.
 23                 Debtors are advised that when payments are remitted late, additional interest may accrue on
 24                 secured debts which may result in a funding shortfall at the end of the Plan term. Unsecured

 25                 creditors shall be paid 100% of allowed claims before the Plan shall be deemed completed.

 26
                    The Debtors shall provide to the Trustee copies of their federal and state income tax returns,
 27
                                                           - I-
 28                                                                                                In re Whela
                                                                                   Case No. 2-19-BK-l 1415-SH




Case 2:19-bk-11415-SHG                Doc 26 Filed 03/03/20 Entered 03/03/20 12:02:02                                Desc
                                      Main Document    Page 1 of 4
                       including all attachments, fonns, schedules and statements, for post-petition years 2019 -
   2                   2023 within 14 days of filing them.



   4
      3
           rt/I (2) Other Property. None.     In the event other property is submitted, it shall be treated as supplemental
           payments.
   5              (B) DURATION. This Plan shall continue for 60 months from the first regular monthly payment
   6      described in Paragraph (A)( I) above. If at any time before the end of the Plan period all claims are paid,

   7      then the Plan shall terminate. In no event will the tenn of the Plan be reduced to less than 60 months,
          exclusive of any property recovered by the Trustee, unless all allowed claims are paid in foll.
   8

   9
                  (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified as
  JO      listed below. The Plan and this Order shall not constitute an informal proof of claim for any creditor. This
  11      Order does not allow claims. Claims allowance is determined by § 502 and the Federal Rules of

 12       Bankruptcy Procedure. The Trustee shall receive the percentage fee on the Plan payments pursuant to 28
          U.S.C. § 586(e), then the Trustee will pay secured creditors or allowed claims in the following order:
 13

 14
                  (1) Administrative expenses:
 15                    Attomcy Fe~s~ Tom McAvity, shall be allowed total compensation of$4,500. Counsel
 16                    received $49 prior to filing this case and will be paid $4,451 by the Chapter 13 Trustee.
                  (2) Claims Secured by Real Property:
 17
                           (a) Rushmore Loan Management Services, secured by a first deed of trust in the Debtor's
 18
                               residence, shall be paid pre-petition a1Tears of$3,276.64. with 0% interest.
 19
                           (b) Trustee will begin disbursing mortgage payments beginning October 2019. The
 20                            conduit payment shall be paid by the Trustee for the duration of the Plan unless
 21                            othe1wise ordered. For any month when the balance on hand in Debtor's account i.

 22                            insufficient to allow disbursement of the conduit payment and any adequate
                               protection payments on personal property that have become due, the amount
 23
                               due for that month will be paid to the creditor on the next disbursement date
 24
                               when the Debtor's account balance has sufficient funds to pay a full conduit
 25
                               payment.
 26
                          (c) If and when a Notice of Payment Change is received, the Trustee will adjust
 27

 28                                                                                                        In re Whela
                                                                                          Case No. 2-l 9-BK-11415-SH(




Case 2:19-bk-11415-SHG                    Doc 26 Filed 03/03/20 Entered 03/03/20 12:02:02                                     Desc
                                          Main Document    Page 2 of 4
                            the Plan payment to reflect the decrease or the increase in the mortgage
  2                         payment. The Trustee is authorized to disburse the new mortgage conduit

  3                         payment without seeking an Order of the Court or a modification of the Plan.

  4
                        (d) If mortgage lender files any additional notices for post-petition fees and
                            expenses, within 21 days of the notice, the Debtor will submit an amended
  5
                            SOC to the Trustee. The amended SOC must provide for payment of the
  6
                            additional expenses, plus trustee fee, and increase the plan yield accordingly.
  7
               (3) Claims Secured by Personal Property:
  8                    (a) Flagship Credit Acceptance, secured by a lien in a 2016 Hyundai Sonata Sport, shall
  9                        be paid a secured claim of$19,447.91 with 6.0% interest. The creditor will receive

 10                        adequate protection payments of $450.00 per month. The balance of the debt shall b
                           classified as unsecured.
 II
               (4) Unsecured Priority Claims:
 12
                       (a) Arizona Department of Revenue shall be paid an unsecured priority claim of
 13                        $4,848.81 with no interest for income tax years 2015, 2016 and 2018. The balance
 14                        of the debt shall be classified as unsecured nonpriority.

 15            (5) Surrendered Property.
                       (a) None.
 16
              (6) Other Provisions:
 17
                       (a) The Debtor shall not seek a plan modification or motion for moratorium due to post-
 18
                           petition gambling debt or the diversion of income for gambling activities
 19           (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the Federal
 20               Rules ofBankruptcy Procedure. Allowed unsecured claims shall be paid 100% of allowed
                  claims before that Plan shall be deemed completed. Any unsecured debt balances remaining
 21
                  unpaid upon completion of the Plan may be discharged as provided in 11 U.S.C. § 1328.
 22

 23           (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date of
 24   this Order. Property of the estate vests in Debtors upon confirmation, subject to the rights of the Trustee
      to assert a claim to any additional property of the estate pursuant to I I U.S.C. § I 306.
 25

 26

 27
                                                           - 3-
 28                                                                                                 In re Whelai
                                                                                    Case No. 2-19-BK- I I415-SH




Case 2:19-bk-11415-SHG                Doc 26 Filed 03/03/20 Entered 03/03/20 12:02:02                               Desc
                                      Main Document    Page 3 of 4
                                             ORDER SIGNED ABOVE
   2

   3
       Approved as to FQrm and Content By:
   4                                      Russell Brown
   5                                      2020.03.03 11:26:51
                                          -07'00'

  :/~
   8

   9
       TomMcAvity
       Attorney for. Debtors

  10
       The Debtor certifies: All required State and Federal Income tax returns have been filed. No domestic
  11   support obligation is owed or, if owed, such payments are current since the filing of the Petition.
  12

  13

  14

  15

  16
  17

  18

  19

  20

  21

  22

  23
  24

  25

  26
  27
                                                         -4-
  28                                                                                            InreWhel
                                                                                Case No. 2-19-BK-11415-SH




Case 2:19-bk-11415-SHG             Doc 26 Filed 03/03/20 Entered 03/03/20 12:02:02                            Desc
                                   Main Document    Page 4 of 4
